Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s Preliminary Amendment filed 10 Jun 2021 amending claims 1-14 and 20, cancelling claims 15-19, thereby providing claims 1-14 and 20 pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bossen (US 2021/0152830).
	For claim 1, Bossen discloses a device for decoding or processing a video bitstream, the device comprising a circuitry configured to: 
	obtain, from the bitstream, a syntax element ([0035] Additionally, it should be noted that JEM includes the following parameters for signaling of a QTBT tree); 
	obtain information for a minimum size in luma samples of a luma leaf block resulting from quadtree splitting ([Applicant's Admitted Prior Art, Spec [0009] "Conventionally, MinQtSizeY (and its signalled syntax elements `log2_min_qt_size_intra_slices_minus2` and `log2 min_qt_size_inter_slices_minus2` are used to indicate the minimum quadtree block size."); 
	determine a maximum size in luma samples of a luma root block where partitioning using binary tree splitting is allowed ([0038] MaxBTSize: the maximum allowed binary tree root node size) i.e., the maximum size of a leaf quadtree node that may be partitioned by binary splitting (e.g., 64.times.64 luma samples))

	For claim 2, Bossen discloses wherein the circuitry is configured to determine the maximum size in luma samples of the luma root block where partitioning using binary tree splitting is allowed ([0038] MaxBTSize: the maximum allowed binary tree root node size) i.e., the maximum size of a leaf quadtree node that may be partitioned by binary splitting (e.g., 64.times.64 luma samples))
	considering that its lower limit is the minimum size in luma samples of the luma leaf block resulting from quadtree splitting ([0035] Additionally, it should be noted that JEM includes the following parameters for signaling of a QTBT tree: [0037] MinQTSize: the minimum allowed quadtree leaf node size (e.g., 16.times.16, 8.times.8 luma samples)). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bossen (US 2021/0152830) in view of Lim (US 2021/0274175).
	For claim 3, while Bossen does not, Lim teaches wherein the syntax element is a syntax element of a difference, between the base 2 logarithm of the minimum size in luma samples of the luma leaf block resulting from quadtree splitting and the base 2 logarithm of the maximum size in luma samples of the luma root block where partitioning using binary tree splitting is allowed ([0253] Alternatively, for example, a difference between the maximum size of a binary tree coding unit and the minimum size of a quad tree coding unit may be signaled. For example, the difference between the maximum size of the binary tree coding unit and the minimum size of the quad tree coding unit may be signaled via slice_ log 2_diff_ max_bt_min_qt_luma or slice_ log 2_diff_ max_bt_min_qt_chroma. The maximum size MaxBtSizeY or MaxBtSizeC of the binary tree coding unit may be derived from the slice_ log 2_diff_ max_bt_min_qt_luma or the slice_ log 2_diff_ max_bt_min_qt_chroma and the minimum size MinQt Log 2SizeY or MinQt Log 2SizeC of the quad tree coding unit. On the other hand, the decoder may derive the minimum size MinBtSizeY or MinBtSizeC of the binary tree coding unit from the minimum size MinCb Log 2SizeY of the general coding unit.). It would be obvious to a person with ordinary skill in the art to combine the syntax teachings of Lim with the teachings of Bossen to provide the predictable benefit of reducing amount of syntax bits.
	For claim 4, while Bossen does not, Lim teaches wherein the syntax element is a syntax element of a difference between the minimum size in luma samples of the luma leaf block resulting from quadtree .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bossen (US 2021/0152830) in view of Misra (US 2021/0314630).
	For claim 5, while Bossen does not, Lim teaches wherein the circuitry is configured to obtain the syntax element from the bitstream dependent on a maximum hierarchy depth for coding units resulting from multi-type tree splitting ([0103] Thus, referring to Table 5, the quadtree node size, which forms the root of the binary tree, may be determined based on CTU size and a QT Depth. If the quadtree is further split into binary trees, then binary tree leaf node sizes may be determined based on QT node size and BT depth, as illustrated in Table 6. Each of MaxBTSize, MaxBTDepth, and MinBTSize may be used to determine a minimum allowed binary tree leaf node size.). 
	For claim 6, while Bossen does not, Lim teaches wherein the circuitry is configured to obtain the syntax element from the bitstream, responsive to determining that the maximum hierarchy depth for coding units resulting from multi-type tree splitting is not equal to zero ([0103] If the quadtree is further split into binary trees, then binary tree leaf node sizes may be determined based on QT node size and BT depth, as illustrated in Table 6. Each of MaxBTSize, MaxBTDepth, and MinBTSize may be used to determine a minimum allowed binary tree leaf node size.). 
	For claims 7-14 and 20, the claimed limitations are disclosed as discussed for corresponding limitations in claims 1-6, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang; Li et al.	US 10609414 B2	Context modeling for transform coefficient coding
CHOI; Byeongdoo et al.	US 20210037255 A1	SYSTEMS AND METHODS FOR PERFORMING MOTION VECTOR PREDICTION FOR VIDEO CODING USING MOTION VECTOR PREDICTOR ORIGINS
HSIANG; Shih-Ta	US 20200195924 A1	Methods and Apparatuses of Processing Pictures in an Image or Video Coding System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485